 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY L. ROBINSON,                             No. 1:17-cv-01524-DAD-GSA
12                       Plaintiff,
13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14    DAVE DAVEY, et al.,                              PLAINTIFF’S REQUEST FOR
                                                       PRELIMINARY INJUNCTIVE RELIEF
15                       Defendants.
                                                       (Doc. No. 28)
16

17

18           Plaintiff Anthony L. Robinson is a state prisoner proceeding pro se and in forma pauperis

19   with this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On October 17, 2018, the assigned magistrate judge issued findings and

22   recommendations, recommending that plaintiff’s request for preliminary injunctive relief, found

23   in plaintiff’s amended complaint (Doc. No. 24 at ¶58), be denied. (Doc. No. 28.) The findings

24   and recommendations were served on plaintiff and contained notice that any objections thereto

25   were to be filed within fourteen days after service. (Id. at 3.) After seeking and receiving two

26   extensions of time in which to file objections to those findings and recommendations (Doc. Nos.

27   30–33), plaintiff filed objections on November 26, 2018. (Doc. No. 34.)

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including plaintiff’s objections, the court finds the findings and recommendations to be supported
 4   by the record and proper analysis.
 5          Accordingly,
 6          1.      The findings and recommendations issued on October 17, 2018 (Doc. No. 28) are
 7                  adopted in full; and
 8          2.      Plaintiff’s request for preliminary injunctive relief, found in his amended
 9                  complaint filed on July 2, 2018, is denied.
10
     IT IS SO ORDERED.
11
        Dated:     December 19, 2018
12                                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
